DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’564 (JP 2011-173564) in view of JP’172 (JP 2014-189172).
Regarding claim 1, JP’564 teaches a pneumatic radial tire comprising: a carcass, a pair of sidewalls, a belt, and a tread.  The carcass includes a body ply.  The tread includes a top tread (12A) and a base rubber layer 11 (“a cushion portion”).  The belt (6) is disposed radially intermediate the body ply (4) and the base rubber layer 11.  Reinforcing fibers 12F (“a plurality of reinforcing hoops”) are embedded within the tread and disposed radially intermediate the cushion portion and the top tread.
JP’564 does not recite the recite the reinforcing fibers 12F include both a metal ring and non-metal reinforcing fibers.  However, JP’564 teaches 
Regarding claim 2, the tire of JP’564 in view of JP’172 would result with a metal ring being a solid ring. 
Regarding claim 3, the tire of JP’564 in view of JP’172 would result with the metal ring made of steel. 
Regarding claims 5-6, JP’172 teaches organic fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon fibers since official notice is taken that carbon fibers is a well-known type of organic fiber used in the tire art. 
Regarding claim 9, the claimed base tread portion reads on the covering rubber 12B and the claimed cushion filler portion reads on low hardness rubber layer 12C. 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’564 (JP 2011-173564) in view of JP’172 with a rubber base portion that is between the cushion filler portion and the top tread portion because official notice is taken that a cap-base tire tread construction is a well-known configuration, rendering it obvious to convert 12A to a cap-base tread construction. 
Regarding claim 11, the covering rubber 12B (“base tread portion”) necessarily has grooves since the reinforcing hoops 12F is disposed within the covering rubber 12B. 
Regarding claims 13-15, the cord illustrated in FIG. 2 of JP’172 is interpreted as having two organic fiber layers surrounding the metal wire.  In other words, top two organic fibers 12 corresponds to a first layer and the bottom two organic fibers corresponds to a second layer. 
Regarding claim 16,

    PNG
    media_image1.png
    590
    724
    media_image1.png
    Greyscale

Regarding claims 18-19, the claimed relationships would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since one of ordinary skill in the art would readily appreciate the reinforcing hoops are in low millimeter values. 
Regarding claim 20, the plurality of reinforcing hoops is circular. 
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’564 (JP 2011-173564) in view of JP’172 (JP 2014-189172) and Barguet et al. (US 2009/0101266).
Regarding claim 4, JP’172 does not specify brass coated steel wire.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal ring of the tire of JP’564 in view of JP’172 as a brass coated steel wire because it is well-known/conventional in the tire art to coat steel wire with a layer brass to good adhesion to rubber and improving corrosion resistance, as evidenced by paragraph 71 of Barguet et al. 
Regarding claims 7-8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal ring of each reinforcing hoops with skim rubber wherein the skim rubber includes methylene donor/methylene acceptor resin system of the the tire of JP’564 in view of JP’172 because Barguet et al. teaches a tire cord having a core-sheath construction wherein the core is made of steel wire wherein rubber sheath 11 (“skim rubber”) covers the core wire and also . 
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
For claim 12, the prior art of record fails to render obvious to further modify the tire of JP’564 such that “a portion of the cushion filler extends into the grooves between the reinforcing hoops and the base tread portion”.
For claim 17, the prior art of record fails to render obvious a tire comprising a plurality of reinforcing hoops having a radial thickness of the outer hoops less than a radial thickness of the at least one inner hoop in combination with all of the limitations of the base claim and any intervening claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/07/2021